Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 1 of 20

  

SEP 1 2019
IN THE UNITED STATES DISTRICT COURT Clerk, US Diswict Court
FOR THE DISTRICT OF MONTANA District Of Montana

BILLINGS DIVISION

Talen Montana Retirement Plan and
Talen Energy Marketing, LLC,
Individually and on Behalf of All
Others Similarly Situated,

Plaintiffs,
Vv.

PPL Corporation, PPL Capital Funding
Inc., PPL Electric Utilities Corp., PPL
Energy Funding Corp., Paul A. Farr,
Mark F, Wilten, Peter J. Simonich, and
DOES 1-50,

Defendants.

 

Cause No. CV-18-174-BLG-SPW

OPINION AND ORDER

Before the Court is a motion to remand the case to state court filed by

Plaintiffs Talen Montana Retirement Plan and Talen Energy Marketing, LLC,

individually and on behalf of others similarly situated. (Doc. 18). For the

following reasons, the motion is granted.

I. Background According to the First Amended Complaint

In 1999, PPL Corporation (PPL) purchased 11 hydroelectric facilities, a

storage dam, and ownership interests in coal-fired plants in Colstrip, Montana, and

Corette, Montana, from Montana Power Company for $769 million. (Doc. 17, 9
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 2 of 20

23-24). PPL created PPL Montana, a subsidiary, to acquire and manage the energy
assets. (Doc. 17, J 1).

For the next thirteen years, PPL Montana generated more than $325 million
in profits for PPL. (Doc. 17, ] 25). In 2012, due to a number of converging
factors, energy prices dropped in Montana, causing PPL’s profits to fall. (Doc. 17,
{| 28). Although its hydroelectric assets were projected to continue to generate
profits, its coal-fired plants in Colstrip and Corette were projected to have negative
returns due to long-term contracts with coal suppliers in the midst of energy prices
dropping. (Doc. 17, ] 28). In addition to the drop in energy prices, the coal plants
were subject to new regulation from federal and state governments, and increased
pressure from environmental activism. (Doc. 17, J] 29-33). The United States
Environmental Protection Agency was formulating new regulations related to
disposal of coal ash, which would result in higher production costs. (Doc. 17,
29). The Montana Department of Environmental Quality imposed extensive
closure, remediation, and financial obligations on PPL Montana due to seepage
from the coal plants’ ash ponds. (Doc. 17, 931). The Sierra Club sued PPL
Montana under the Clean Air Act for civil penalties and injunctive relief
concerning the Colstrip coal plant. (Doc. 17, § 32).

While issues with the coal plants were going on, PPL acquired utilities in

Kentucky and the United Kingdom for a combined cost of $13.2 billion. (Doc. 17,
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 3 of 20

{ 34). PPL also designed plans to modernize existing utility operations for more
than $15 billion. (Doc. 17, ] 34). The combined effect of PPL’s declining energy
profits and utility acquisitions was financial stress. (Doc. 17, 735). To ease the
financial stress, PPL began shopping PPL Montana’s assets. (Doc. 17, J 37).
Northwestern Energy submitted two bids. One bid was $740 million for PPL
Montana’s hydroelectric assets, the other bid was $400 million for PPL Montana’s
hydroelectric and coal-fired assets. (Doc. 17, J 37). The coal-fired assets carried
such a substantial negative valuation that PPL decided to sell PPL Montana’s
hydroelectric assets, distribute the proceeds to PPL, and leave the coal fired assets
with PPL Montana. (Doc. 17, § 37).

At the time of the sale, all three of PPL Montana’s board of managers were
employed by PPL. (Doc. 17, J 38). One of these managers was Peter Simonich.
Simonich had worked in the energy business for nearly 34 years, including serving
as the highest ranking officer for PPL Montana and the executive of the Colstrip
coal-fired plant. (Doc. 17, ] 38). Simonich and PPL Montana’s other two
managers approved PPL Montana’s sale of its hydroelectric assets to Northwestern
for approximately $900 million. (Doc. 17, | 39). Simonich’s approval was
necessary for the sale. (Doc. 17, 39).

As soon as the sale was complete, Simonich and his fellow managers on the

board authorized the distribution of the $900 million from PPL Montana to PPL
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 4 of 20

despite knowing the distribution would leave PPL Montana insolvent. (Doc. 17, {]
39-40). Simonich’s approval of the distribution to PPL was necessary for the
distribution to occur. (Doc. 17, J 40).

The distribution left PPL Montana insolvent—just as Simonich, his fellow
managers, and PPL knew it would—with only the coal-fired plants its material
assets. The Colstrip plant had a fair market value of just $5 million, and the
Corette plant was set to close because it was no longer economically viable. (Doc.
17, 33, 43). PPL Montana’s liabilities vastly outweighed its assets. PPL
Montana’s cost to comply with the EPA’s new coal ash disposal rule was estimated
at $198 million. (Doc. 17, ] 45). The Montana Department of Environmental
Quality charged PPL Montana with an estimated $500 million remediation cost to
clean up the Colstrip plant’s coal ash ponds. (Doc. 17, § 45). Hundreds of current
employees and retirees held a defined benefit pension plan which became
underfunded. (Doc. 17, ] 5, 10). The vast majority of the current employees and
retirees are Montana citizens, and almost three hundred of them are residents of a
single county in Montana. (Doc. 40 at 64-71).

Less than a year after rendering PPL Montana insolvent, PPL completed a
spin-off transaction, wherein PPL Montana became a subsidiary of a new company
completely unaffiliated with PPL, called Talen Energy Corporation, which

subsequently changed its name to Talen Montana. (Doc. 17, § 7).
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 5 of 20

Talen Montana’s pension plan and Talen Energy Marketing LLC, an affiliate
of Talen Montana, filed suit against PPL in Montana state district court, alleging
actual fraudulent transfer, constructive fraudulent transfer, recovery against
subsequent transferees, civil conspiracy, concert of action, unjust enrichment,
constructive trust, and punitive damages. (Doc. 17, 99). The Plaintiffs brought
the suit as a class action on behalf of all current and contingent creditors of Talen
Montana. (Doc. 17, 152). The first amended complaint seeks a constructive trust,
damages equal to the distribution, and punitive damages. (Doc. 17 at 35). PPL
removed the action to this Court under the Class Action Fairness Act, 28 U.S.C. §§
1332, 1453. (Doc. 1). The Plaintiffs filed a motion to remand the case back to
state court under the local controversy exception to CAFA. (Doc. 18).

Il. CAFA

CAFA was enacted to curb perceived abuses in class action litigation,
wherein plaintiffs’ lawyers would name a non-diverse defendant to defeat diversity
jurisdiction and thereby litigate otherwise national interest class actions locally in
state court. S. Rep. 109-14 at 4-5. To end the practice, CAFA amended the
requirements for diversity jurisdiction in class actions by granting district courts
original jurisdiction over class actions exceeding $5,000,000 in controversy where
at least one plaintiff is diverse from at least one defendant. Luther v. Countrywide

Home Loans Servicing LP, 533 F.3d 1031, 1033-1034 (9th Cir. 2008). In essence,
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 6 of 20

for class actions, Congress replaced federal court’s usual jurisdictional requirement
of complete diversity with minimal diversity. Mondragon v. Capital One Auto
Finance, 736 F.3d 880, 882 (9th Cir. 2013). Congress recognized, however, that in
certain instances, minimal diversity would cause the opposite of CAFA’s intended
effect; truly local class actions that have little to no national interest would be
forced into federal court when state court would be the more appropriate forum. S.
Rep. 109-14 at 38. To address the concern, Congress inserted several exceptions
into CAFA which require or permit a federal court to remand a case back to state
court. One of the exceptions is the aptly named Local Controversy Exception.

The Local Controversy Exceptions removes federal diversity jurisdiction:

(A)(i) over a class action in which--
(1) greater than two-thirds of the members of all proposed
plaintiff classes in the aggregate are citizens of the State in
which the action was originally filed;
(ID) at least one defendant is a defendant—
(aa) from whom significant relief is sought by members
of the plaintiff class;
(bb) whose alleged conduct forms a significant basis for
the claims asserted by the proposed plaintiff class; and
(cc) who is a citizen of the State in which the action was
originally filed; and
(III) principal injuries resulting from the alleged conduct or any
related conduct of each defendant were incurred in the State in
which the action was originally filed; and
(ii) during the 3-year period preceding the filing of that class action,
no other class action has been filed asserting the same or similar
factual allegations against any of the defendants on behalf of the same
or other persons.
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 7 of 20

28 U.S.C. § 1332(d)(4)(A)(i-ii). The burden of proof to establish the Local
Controversy Exception rests on the party seeking remand. Mondragon, 736 F.3d at
883.
Ill. Discussion

The Plaintiffs argue the Local Controversy Exception applies here. The
Defendants respond the Local Controversy Exception does not apply because
Montana citizens do not make up two-thirds of the class, no defendant is a
Montana citizen from whom significant relief is sought and whose conduct forms a
significant basis for the claims asserted, and principal injuries were not incurred in
Montana but instead nationwide.

A. The two-thirds requirement

Whether two-thirds of the member class are citizens of Montana is an issue
of fact that must be resolved by the Court. Mondragon, 736 F.3d at 883. A district
court makes factual findings regarding jurisdiction under a preponderance of the
evidence standard. Mondragon, 736 F.3d at 884. Just as in other contexts, district
courts are permitted to make reasonable inferences from facts in evidence.
Mondragon, 736 F.3d at 886. The evidentiary burden placed on the party seeking
remand is not “exceptionally difficult to bear.” Mondragon, 736 F.3d at 886.

Defendants make two arguments regarding the greater than two-thirds

requirement. First, they argue the class cannot include current and former
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 8 of 20

employees enrolled in Talen Montana’s pension plan because the pension plan is
an ERISA governed plan and ERISA preempts any claims the current and former
employees may have against Talen Montana and therefore the current and former
employees cannot be creditors of Talen Montana. Second, Defendants argue even
if the current and former employees are included in the class, greater than two-
thirds of the proposed class are still not Montana citizens.

Regarding the Defendants’ first argument, they misunderstand the Court’s
inquiry at this early stage. The Court’s task at this point is to determine whether it
has subject matter jurisdiction over the proposed class action under 28 U.S.C. §
1332(d). Allen v. Boeing Co., 821 F.3d 1111, 1119 n.8 (9th Cir. 2016). Part of
that determination is figuring out whether greater than two-thirds of the proposed
class members are citizens of Montana. 28 U.S.C. § 1332(d)(4)(A)()(). “Class
members” means persons, named or unnamed, who fall within the definition of the
proposed class. 28 U.S.C. §1332(d)(1)(D). The proposed class here is defined as
current and contingent creditors of Talen Montana, meaning any person who has a
claim against or right to payment from Talen Montana, regardless of the basis for
the claim. (Doc. 17, 52); Mont. Code Ann. § 31-1-328(3-4). ERISA provides a
claim for employees against an employer, including equitable relief in the form of
a money payment. 29 U.S.C. § 1132(a)(1), (2); CIGNA Corp. v. Amara, 563 U.S.

421, 441-442 (2011). Thus, even if the only claims available to the current and
Case 1:18-cv-00174-SPW Document 45. Filed 09/16/19 Page 9 of 20.

former employees against Talen Montana were ERISA claims, they would still be
current or contingent creditors of Talen Montana and therefore members of the
proposed class. Whether ERISA complicates or precludes certification of the class
is a question for later down the road. United Steel, Paper & Forestry, Rubber,
Mfg., Energy, Allied Indus. & Service Workers Intern. Union, AFL-CIO, CLC v.
Shell Oil Co., 602 F.3d 1087, 1090-1092 (class certification is a separate inquiry
determined after subject matter jurisdiction). CAFA clearly states the Court’s
subject matter jurisdiction hinges on the class as proposed, 28 U.S.C. §
1332(d)(4)(A)(i)(A), and, as proposed, the class includes current and former
employees with claims against Talen Montana, whether based on ERISA or
otherwise, because they are current or contingent creditors of Talen Montana.
Regarding the Defendants’ second argument, the Court finds it is a fact that
greater than two-thirds of the proposed class are Montana citizens. The proposed
class consists of 1,240 creditors, 845 of which are Montana citizens. The Court
finds the following facts:
1, There are 1,240 current or contingent creditors of Talen
Montana. (Doc. 44 at 11-12).
2. There are 99 business creditors who are Montana citizens. The
Court bases this finding on the affidavits of Tyler Schwartz, Henry

Gonzales, and Stephen Heskett. Schwartz is a financial analyst at Talen
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 10 of 20

Energy Supply LLC who maintains records of unpaid invoices. (Doc. 19-4).
Gonzales is a paralegal who, using Schwartz’s list, researched the entities on
the invoices to determine their state of incorporation and principal place of
business using the Montana Secretary of State’s website, Westlaw, and
Google. (Doc. 19-6). Heskett is a private investigator hired by the
Defendants who vetted Gonzales and Schwartz’s findings. (Doc. 40). The
combined findings of the three establish there are 101 business creditors who
are Montana citizens, two of which are law firms related to the case who
may not be counted. (Doc. 40 at 53-55 minus Taylor Luther Group, PLLC
and Brown Law Firm).

3. There are 617 Talen Montana Retirement Plan beneficiaries
who are Montana citizens. The Court bases this finding on the affidavits of
Derek James, Troy Hantla, and Heskett. James is the administrator for Talen
Montana’s retirement plan. (Doc. 19-3). James ‘maintains records of every
plan beneficiary, including name, date of birth, primary phone number, and
residential and mailing address. (Doc. 19-3 at 3). The records are updated
quarterly, including changes to contact information and residential and
mailing address. (Doc. 19-3 at ] 4). Hantla is the compensation manager at
Talen Energy Supply LLC. (Doc. 19-5), Hantla maintains records for all

employees, including addresses. (Doc. 19-5 at J] 2-4). As with the business

10
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 11 of 20

creditors, Heskett vetted James and Hantla’s findings. (Doc. 40). The
combined findings of the three establish there were 632 plan beneficiaries
who were potentially Montana citizens. (Doc. 40 at 63-72). Further
investigation confirmed 616 of the 632 were Montana citizens. Yet even
further investigation revealed the original 632 count omitted an additional
Montana citizen. The 616 beneficiaries are those identified as Montana
citizens in Doc. 40 at 63-72, minus Noreen Restard, Richard R. Kroll, Susan
E. Wolfe, Terry Bad Warrior, Matthew Blankenship, Bradley Fahrenbruck,
Carl Farnsworth, Chad Formanek, Eric Kilroy, Dustin James Krob, David E.
Krueger, Charleen Z. Luttrell, J acqueline Newell, Ayla Parker, Morris
Wicker, and Gregory D. Wilson. The additional Montana citizen is Gary
Joel Eernisse. (Doc. 44-2 at ff] 5-6). The total plan beneficiaries that are
Montana citizens is therefore 617.

4. There are 129 Talen Montana employees who are creditors and
Montana citizens but not Talen Montana Retirement Plan beneficiaries.
(Doc. 19-6 at | 5). The Court bases this finding on the affidavit of Gonzales.
(Doc. 19-6). Gonzales compared the findings of Hantla and James by

removing from Hantla’s list any employee creditors who were listed as plan

 

' Defendants argue this number includes four people now deceased. The Defendants do not
explain why the estates may not maintain the action on the deceased persons’ behalf.

11
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 12 of 20

beneficiaries in James’ list. (Doc. 19-6 at | 5). The comparison left 129

employees who are creditors and Montana citizens. (Doc. 19-6 at J 5).

5. 845 of the 1240 proposed class members are Montana citizens,

which is 68.1%.

Because greater than two-thirds of the proposed class are Montana citizens,
the Court finds the Plaintiffs have satisfied their burden under 28 U.S.C. §
1332(d)(4)(A)G)(D.

B. The significant relief and significant basis requirements

Unlike the greater than two-thirds requirement, whether there is a local
defendant “from whom significant relief is sought” and “whose alleged conduct
forms a significant basis for the claims” is not a factual determination. Instead, the
statutory language directs the Court to look only at the complaint to determine
whether the criteria are met. Coleman v. Estes Exp. Lines, Inc., 631 F.3d 1010,
1012-1015 (9th Cir. 2011). By limiting the Court’s inquiry to the complaint,
Congress “inherently cabin[ed] the amount of detail required to satisfy the local
controversy exception.” Allen, 821 F.3d at 1117.

The Plaintiffs claim Defendant Peter Simonich is a Montana citizen from
whom significant relief is sought and whose conduct forms a significant basis for
the claims.

1. Significant relief

12
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 13 of 20

The Defendants argue the Plaintiffs do not seek significant relief from
Simonich in any practical sense, presumably because Simonich cannot satisfy a
$900 million judgment himself. The Ninth Circuit has already rejected that
argument, explaining “[a] defendant from whom significant relief is sought does
not mean a defendant from whom significant relief may be obtained.” Coleman,
631 F.3d at 1015. Instead, to determine if significant relief is sought from a
defendant, the Court looks to the remedies requested. Benko v. Quality Loan Serv.
Corp., 789 F.3d 1111, 1119 (9th Cir. 2015) (citing Coleman, 631 F.3d at 1020). In
Benko, the Ninth Circuit held a request for $10,000 general damages plus punitive
damages and equitable relief was a request for significant relief. 789 F.3d at 1119.

Here, the Plaintiffs seek recovery equal to the value of the distribution,
which is $900 million, jointly and severally from all Defendants, including
Simonich. (Doc. 17 at 35). The Plaintiffs also seek punitive damages from all
Defendants, including Simonich. (Doc. 17 at 35). Although the Plaintiffs do not
seek equitable or injunctive relief from Simonich, they seek to hold him jointly and
severally liable for damages up to $900 million plus punitives for his role in what
the Plaintiffs allege to be a civil conspiracy and aiding and abetting tortious
conduct. (Doc. 17 at [J 76-84). There is nothing in the first amended to complaint
to suggest Plaintiffs claim anything but significant relief from Simonich.

2. Significant basis for the claims

13
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 14 of 20

To determine whether the local defendant’s alleged conduct forms a
significant basis for the claims, the Court compares the allegations against the local
defendant to the allegations made against the other defendants. Benko, 789 F.3d at
1118. In Benko, the Ninth Circuit cited with approval Evans v. Walter Industries,
Inc., in which the Eleventh Circuit reasoned the significant basis criteria was not
met because the plaintiffs had not shown that “a significant number or percentage
of the putative class members may have claims” against the local defendant. 789
F.3d at 1119 (citing Evans v. Walter Industries, Inc., 449 F.3d 1159, 1167 (11th
Cir. 2006)). The Third and Fifth Circuits, following the Eleventh Circuit’s lead in
Evans, likewise reasoned that the significant basis provision requires that the local
defendant’s alleged conduct affected a significant portion of the putative class.
Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144, 156 (3rd Cir. 2009);
Opelousas General Hosp. Authority v. FairPay Solutions, Inc., 655 F.3d 358, 362
(Sth Cir. 2011).

Here, Simonich’s conduct forms a significant basis for the claims because,
but for Simonich’s actions, the sale and distribution could not have happened.
According to the first amended complaint, Simonich was on PPL Montana’s board
of managers, was the highest ranking officer in PPL Montana, and was the
executive in charge of the Colstrip plant. In those roles, Simonich did two things

which affected the entire proposed class and without which there may be no claims

14
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 15 of 20

at all. First, Simonich, along with the other two PPL Montana managers, approved
PPL Montana’s sale of its hydroelectric assets to Northwestern for approximately
$900 million. The sale was not possible without Simonich’s approval. Second,
Simonich authorized the distribution of the $900 million from PPL Montana to
PPL despite knowing the distribution would leave PPL Montana insolvent. Similar
to the sale of assets, the distribution was not possible without Simonich’s approval.
Given the proposed class’s claims are premised on the unlawful sale and
distribution of PPL Montana’s assets, Simonich’s conduct is significant under the
rule articulated by Evans, Kauffman, and Opelousas because it caused, in part, the
insolvency of PPL Montana.

Compared to other defendants, namely PPL, Simonich is probably less
culpable. The first amended complaint alleges Simonich was mostly acting at
PPL’s direction, which by nature makes him less at fault than PPL. But it does not
render his conduct insignificant. In Coleman, the Ninth Circuit explained that a
defendant’s conduct does not become insignificant when it was controlled or
directed by a more culpable defendant because the lesser culpable defendant
nonetheless remains personally liable for his or her own conduct. 631 F.3d at
1020. Similar reasoning applies here. Although PPL was undoubtedly the bigger
player in the alleged scheme, Simonich remains liable for his own conduct, which

the Plaintiffs claim is civil conspiracy and aiding and abetting tortious conduct.

15
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 16 of 20

Plaintiffs further claim Simonich’s conduct was so egregious that he is liable for
punitive damages. Most importantly, Simonich’s alleged conduct—the approval of
the sale and distribution knowing it would render PPL Montana insolvent—played
a pivotal role in the resulting harm. The Plaintiffs therefore sufficiently allege
Simonich’s conduct forms a significant basis for their claims.

C. __ Location of principal injuries

The Defendants argue principal injuries were not suffered in Montana
because the money in both the sale and distribution was transacted in banks outside
of Montana. The Defendants also argue the injury to the proposed class was not
limited to Montana because slightly less than a third of the class reside outside of
Montana. The Plaintiffs respond the vast majority of the harm occurred in
Montana because greater than two thirds of the class reside there, including the
most significant creditors.

The Court is unaware of, and neither party cites, a Ninth Circuit case
interpreting the principal injuries requirement. It’s unclear whether the Court is
restricted to the injuries alleged in the complaint or if extrinsic evidence may be
considered. Other federal district courts in the Ninth Circuit seemed to consider
whether the conduct alleged in the complaint could have plausibly caused harm to

people or places nationwide. See Marino v Countrywide Financial Corp., 26

F.Supp.3d 949, 954-955 (C.D. Cal. 2014); Waller v. Hewlett-Packard Co., 2011

16
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 17 of 20

WL 8601207 *4-5 (S.D. Cal. 2011); Kearns v. Ford Motor Co., 2005 WL 3967998
*12 (C.D. Cal. 2005). In those cases, which each held the principal injury
requirement was not met, the district courts rejected the notion that the location of
the class determined the outcome and instead focused on whether the alleged harm
was plausibly national in scope. For instance, in Marino, despite the proposed
class as defined being comprised solely of Californians, the district court held the
defendants’ alleged conduct, which was issuing bad loans, was not restricted to
California and was therefore national in scope. 26 F.Supp.3d at 954-955.

The Third Circuit took a different approach in Kaufman. In that case,
despite the defendant’s alleged conduct, which was issuing bad insurance policies
nationwide, being national in scope, the Third Circuit held the principal harm was
suffered in New Jersey because the proposed class as defined was comprised of .
only citizens of New Jersey. 561 F.3d at 158.

The legislative history indicates the federal district courts in California are
more faithfully carrying out Congress’s objective. The Senate Report on CAFA
instructs the principal injuries requirement means “that all or almost all of the
damage caused by defendants’ alleged conduct occurred in the state where the suit
was brought . . . [the] provision looks at where the principal injuries were suffered

| by everyone who was affected by the alleged conduct—not just where the

proposed class members were injured.” S. Rep. 109-14 at 38-39. The example

17
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 18 of 20

given in the Senate Report is an automobile manufacturer that sells a defective
vehicle in all fifty states but the class action is brought on behalf of Floridians. S.
Rep. 109-14 at 39. In that situation, according to Congress, the principal injuries
requirement would not be met because principal injuries were incurred in all fifty
states. S. Rep. 109-14 at 39.

The Court adopts the approach of the federal district courts in California and
the Senate Report and will consider where all or almost all of the damage caused
by the Defendants’ conduct occurred, rather than strictly the location of the
proposed class. For the reasons stated below, the Court finds most of the damage
caused by the Defendants’ conduct was suffered in Montana.

The nature of the harm is distinctly different from the harm suffered in
Marino, Waller, Kearns, and the example in the Senate Report. There, the harms
were the selling of defective or falsely advertised products nationwide: loans in
Marino, hard drives in Waller, and vehicles in Kearns and in the Senate Report.
Here, the harm is the Defendants defrauding mostly Montanan creditors, many of
whom are employees or retirees, of a then Montana-based company. Although
slightly less than a third of the proposed class are not Montana citizens, by far the
most significant creditor is Montana based. According to the first amended
complaint, PPL Montana owed an approximately $500 million clean up project to

the Montana Department of Environmental Quality due to the Colstrip plant’s ash

18
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 19 of 20

ponds. Whereas in Marino, Waller, Kearns, and the Senate Report the harm
suffered by people nationwide was more or less equal, i.e., the purchase of a faulty
hard drive, the bulk of the harm suffered here occurred to a single class member,
which happens to be an agency of Montana’s government, due to a massive clean
up project regarding coal ash waste disposal on Montana soil. On top of that, the
proposed class contains a significant amount of active employees and retirees that
live or work in Rosebud County, far more than any other county in Montana or the
nation.

The Senate Report states the purpose of CAFA’s local controversy exception
is “to identify a truly local controversy—a controversy that uniquely affects a
particular locality to the exclusion of all others.” Although some other states each
have a smattering of Talen Montana creditors, the sheer amount of damage caused
to Montana citizens, particularly the hundreds of employees and retirees residing in
Rosebud County, and to the Montana Department of Environmental Quality makes
this a controversy that “uniquely affects” Montana unlike anywhere else. To hold
otherwise would cause a distinctly local issue to be transformed into a national

issue, which is the opposite of CAFA’s intent.

19
Case 1:18-cv-00174-SPW Document 45 Filed 09/16/19 Page 20 of 20

IV. Conclusion and order
The Plaintiffs’ motion to remand the case to state court (Doc. 18) is granted.

This case is remanded to the Sixteenth Judicial District Court, Rosebud County,

Montana.

yH—
DATED this 4? day of September, 2019.

hoecane—t biletine

SUSAN P. WATTERS
United States District Judge

 

20
